Order entered November 21, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01265-CR

                                   J. C. KEETON, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 15175

                                            ORDER
       Before the Court are appellant’s November 19, 2018 motion for access to the appellate

record and motion for appointment of counsel. In an opinion dated November 16, 2018, we

dismissed this appeal for want of jurisdiction.

       In light of this, we DENY appellant’s motions as moot.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE